Citation Nr: 0416876	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  98-19 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active duty from July 1941 to 
1945.  

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The RO, in pertinent part, 
denied entitlement to a TDIU.  In a January 2001 decision, 
the Board, in pertinent part, denied the claim of entitlement 
to a TDIU.  

The veteran appealed the January 2001 decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In an 
October 2001 Order, the CAVC vacated the Board's January 2001 
denial of the claim.  In September 2002, the Board remanded 
the claim for a TDIU to the RO for additional development and 
adjudicative action.  The claim was returned to the Board 
and, by a decision issued in March 2003, the Board notified 
the veteran that it would undertake development of the claim 
for a TDIU.  In September 2003, the Board remanded the claim 
for a TDIU to the RO in conformity with the decision in 
Disabled Am. Veterans. v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In April 2004 the RO affirmed the determination previously 
entered.

The claim has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran's service-connected disabilities, post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling, post-gastric resection, evaluated as 30 percent 
disabling, bilateral hearing loss, evaluated as 20 percent 
disabling, and three noncompensable disabilities, a scar, 
right knee, diastasis recti, and deviated nasal septum, 
result in a combined 60 percent disability evaluation.

3.  The veteran, who is now approximately 82 years old, has 
four years of high school, last worked in 1984, in electrical 
construction; he also had nearly 20 years of employment 
experience as a meat cutter and experience as a foreman at a 
grain elevator.

4.  The veteran's retirement from employment in electrical 
construction followed an on-the-job knee injury which 
required surgery.

5.  The medical evidence establishes that the veteran's 
service-connected disabilities, when evaluated in association 
with his educational attainment and occupational experience, 
do not prevent him from performing all kinds of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16(a), (b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, there have been numerous 
changes in laws and regulations governing veterans' benefits, 
as well as changes in the interpretation of those laws and 
regulations.  One of the changes in the applicable law during 
the pendency of this claim was enactment in November 2000 of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

The procedural history of this claim includes several actions 
under provisions preceding the VCAA and numerous actions 
under the VCAA.  In an October 1999 rating decision, the RO 
advised the veteran of the criteria for an award of a TDIU.  
In a December 1999 statement of the case (SOC), the RO 
provided the veteran with the criteria for a TDIU, and 
advised the veteran of 38 C.F.R. § 3.321, the regulation 
which governs extraschedular evaluations, and other 
regulations applicable to the claim for a TDIU, as well as 
explaining again why the evidence did not support an award of 
a TDIU.  

By a Board decision issued in January 2001, the veteran was 
informed of the enactment of the VCAA.  Submissions to the 
CAVC, including a Joint Motion for Remand filed by both 
parties, further informed the veteran of the provisions of 
the VCAA.  A September 2002 Board Remand further informed the 
veteran of the enactment of the VCAA and the provisions of 
that Act.  

In October 2002, the RO issued a development letter which 
informed the veteran of VA's duties under the VCAA, informed 
him of the evidence required to substantiate his claim, 
advised him of his duty to identify evidence, and described 
the actions VA would take to develop evidence.  By a SSOC 
issued in December 2002, the RO provided the complete text of 
the regulation at 38 C.F.R. § 3.159 as revised to implement 
the VCAA. 

In September 2003, the RO issued another letter describing 
the provisions of the VCAA, in relation to a request by the 
veteran to reopen a claim for service connection for a knee 
disorder.  In January 2004, the RO advised the veteran of the 
opportunity to submit additional evidence regarding his claim 
for a TDIU, of VA's duty to assist him, of the evidence 
required to substantiate the claim, and of his duty to submit 
or identify relevant evidence, as well as the time period 
allowed for submission of additional evidence.  In addition, 
this letter included a full page of descriptions of the types 
of evidence that he might wish to submit or identify which 
might be relevant to the claim.  An additional SSOC was 
issued in April 2004.  This SSOC reviewed additional evidence 
received since the issuance of the prior SSOC.

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran was afforded VA examinations in August 1999, 
September 1999, October 2000, November 2000, November 2001, 
June 2003, July 2003, and January 2004.  In addition, 
voluminous inpatient and outpatient VA treatment records have 
been obtained and are associated with the record.  The duty 
to provide medical examination has been fulfilled.  

The many communications of record during the approximately 
five years that this claim has been on appeal, including 
numerous letters and SSOCs, amply demonstrate that VA has 
complied with VCAA requirements to notify and assist the 
claimant.  It has been less than one year since the RO last 
advised the claimant of some duties under the VCAA, in 
September 2003, but the VCAA does not bar the Board from 
completing appellate review of this claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 
§ ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)).

The CAVC has held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, as noted in this case, the 
initial actions of the agency of original jurisdiction had 
been issued prior to enactment of the VCAA.  



The veteran has, however, subsequent to the enactment of the 
VCAA and prior to transfer of these claims to the Board for 
review, been advised of the enactment of the VCAA and of the 
provisions there of, by numerous communications, as outlined 
above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims addressed in this decision, the timing of the notice 
does not comply with the express requirements of the law as 
found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  



The only way the AOJ could provide such a notice in cases 
such as this, where an initial adjudicative determination was 
issued prior to enactment of the VCAA, and where the veteran 
submitted timely substantive appeal to those determinations 
prior to enactment of the VCAA as well, would be to vacate 
all initial adjudicative determinations and substantive 
appeals which had not yet become the subject of a final 
adjudication when the VCAA was enacted, and would nullify the 
notice of disagreement and substantive appeal of the initial 
adjudication in this case that were filed by the appellant to 
perfect the appeal to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of 38 U.S.C.A. § 5103(a).  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  



Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome in this 
case, since the initial determination was that the claims for 
neck and back disorders were not well-grounded, and the RO 
reviewed those claims on the merits after the May 2001 
Remand.  See Pelegrini, 17 Vet. App. at 428, 429.  The VCAA 
requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claim for a TDIU 
addressed in this decision was harmless error.  While the 
notice of enactment of the VCAA provided to the appellant in 
the June 2001 Board decision was obviously not provided prior 
to the first AOJ adjudication of the claim in October 1999, 
given that the VCAA had not yet been enacted, the claim at 
issue was reviewed on several occasions following the 
enactment of the VCAA, including after the veteran was 
notified of the VCAA.  The content of the notices provided in 
the SSOCs fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The Board finds that there is no 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
December 2002 SSOC included the full text of 38 C.F.R. 
§ 3.159, so the veteran was advised that he should 
submit "any evidence" he had.  The record reflects 
that the veteran was afforded numerous opportunities to 
identify or submit evidence, and that he did submit 
numerous statements describing evidence he felt might be 
relevant.  The Board finds that the many notifications 
of record are adequate to notify the veteran that he 
should submit or identify any evidence he had regarding 
his claim, particularly when considered in the context 
of the lengthy process of claim development, more than 
five years.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claims may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claim addressed in this 
decision in this case.  


Factual Background

Currently, the veteran has been granted service connection 
for PTSD, evaluated as 30 percent disabling, effective from 
July 1995, post-gastric resection, evaluated as 30 percent 
disabling, effective from July 17, 2003, bilateral hearing 
loss, evaluated as to 20 percent disabling from November 20, 
2001, and noncompensable evaluations for a scar, right knee, 
for diastasis recti, and for a deviated nasal septum.  These 
disabilities result in a combined schedular evaluation of 50 
percent from June 1997 and 60 percent combined schedular 
evaluation from November 2001.

By a rating decision issued in August 1945, the veteran was 
granted service connection for duodenal ulcer, chronic, 
effective the day following his service separation in June 
1945.  The report of VA examination conducted in July 1949 
discloses that he was working as a meat cutter.  In February 
1957, he experienced sudden abdominal pain.  VA surgical 
treatment of a perforated anterior duodenal ulcer was 
required.  A temporary total disability evaluation was 
assigned for a brief period following that surgery.  

In February 1959, the veteran was again hospitalized for 
further treatment of his duodenal ulcer.  During VA 
hospitalization from July 1960 through August 1960, subtotal 
gastrectomy with Biliroth anastomosis was performed.  A 
temporary total evaluation was again assigned for a brief 
period, with a 60 percent evaluation assigned for the 
service-connected duodenal ulcer disease thereafter.  The 
veteran was again admitted for VA hospitalizations in 1962 
and in 1963.  In 1963, gastric outlet obstruction due to 
malfunction of the previous gastric surgery was diagnosed and 
the gastrectomy was revised.  

At the time of VA examination conducted in August 1963, the 
veteran reported that he continued to be employed as a meat 
cutter for a supermarket.  However, in January 1964, he lost 
his job.  His employer provided a statement that the veteran 
did not have the "health" to continue working.  He was again 
admitted for VA hospitalization.  

A TDIU was awarded, effective from January 12, 1964, for the 
service-connected disability, now characterized as residuals, 
gastric resection.  The claims file reflects that the veteran 
remained unemployed for several years.  

By a rating decision issued in January 1969, the evaluation 
of the veteran's service-conducted gastric disability was 
reduced by the RO to 40 percent.  That reduction was upheld 
by a Board decision issued in April 1969.  The veteran 
secured a job at a grain elevator, and became a foreman.  He 
began working in electrical construction, and has variously 
described his work as a wiring contractor or an electrician's 
helper.  

By a claim received in May 1984, the veteran reported that he 
had injured his knee when he jumped from a falling ladder.  
He reported that he was unable to work as an electrician 
because of his knee pain.  Clinical records dated in May 
through October 1984 reflect that he was found to have 
internal derangement of the right knee and underwent surgery 
in October 1984.

A March 1985 medical statement reflects that the veteran 
sustained an on-the-job injury to his right knee in January 
1984.  He again sustained a right knee injury while 
performing electrical work at a pig farm in May 1984.  The 
medical statement provided opinion as to the percentage of 
the veteran's permanent partial disability resulting from the 
May 1984 on-the-job injury.

VA outpatient clinical records dated in July 1984 through 
October 1984 reflect that the veteran had surgery on his 
right knee and underwent physical therapy for that knee.  

In March 1985, the veteran's audiogram disclosed the 
following auditory thresholds in the right ear: 30 decibels 
at 500 Hz, 25 decibels at 1000 Hz, 25 decibels at 2000 Hz, 
and 25 decibels at 4000 Hz.  Auditory thresholds in the left 
ear were as follows: 5 decibels at 500 Hz, 5 decibels at 1000 
Hz, 0 decibels at 2000 Hz, and 40 decibels at 4000 Hz.  
Speech recognition ability was 96 percent in the right ear 
and 96 percent in the left ear.  

VA outpatient clinical records dated from 1985 through 1988 
reflect that the veteran underwent surgical treatment for a 
perforated right tympanic membrane after he experienced 
sudden onset of dizziness and headaches.  

In 1988, the veteran noted increased symptoms of abdominal 
distress.  At the time of VA examination conducted in August 
1990, the veteran, then 69 years old, was found to be having 
post-gastrectomy syndrome with diarrhea and weight loss.

On VA examination conducted in September 1995, the veteran 
was anxious, nervous, with a labile mood, and was depressed.  
His memory was intact.  The veteran, then 74 years old, 
completed serial 7's with no difficulty.  He described 
recurring memories of his experience at Pearl Harbor.  He 
reported being uncomfortable in crowds and stated that he did 
not like people coming up behind him.  PTSD was diagnosed.  

The evidence reflects that the veteran sustained a subdural 
hematoma in December 1997, and that subdural hematoma 
required two burr holes for drainage.

On VA examination conducted in August 1999, the veteran was 
again noted to be anxious, nervous, and depressed.  He had 
good recall, intact memory, no indication of abnormal thought 
process or communication, and his judgment and insight were 
intact.  A Global Assessment of Function (GAF) scale score of 
70 was assigned.

On VA examination conducted in September 1999, the veteran 
reported having symptoms of dumping syndrome approximately 
twice yearly.  He reported periumbilical discomfort.  His 
weight was stable.  The examiner concluded that he had no 
anemia, and had no recent history of recurrent gastritis.  

On VA examination conducted in October 2000, the veteran 
noted an increase in symptoms of gastric reflux since 1998.  
He denied vomiting, hematemesis, nausea, distention, or other 
gastric symptoms.  He used Mylanta about twice weekly for 
gastric reflux.  

On VA examination conducted in June 2003, the veteran, who 
was 82 years old, reported that his post-operative service-
connected gastrointestinal disorder was manifested primarily 
in the prior year by substernal chest pain, of a heartburn 
type of nature, and a feeling of sour reflux of acid, with 
some regurgitation of prior meals, averaging weekly.  He also 
reported some dysphagia, primarily difficulty swallowing 
solid foods.  He reported that recent medications seemed to 
help these symptoms.  He was alert, oriented, and 
cooperative.  His weight was 150 lbs.  Barium examination of 
the upper gastrointestinal tract disclosed dysphagia 
secondary to senile dysmotility syndrome.  Diagnoses of GERD 
and status post gastric surgery were also noted.

July 2003 VA examination disclosed that the veteran 
considered a scar secondary to surgical incision in the right 
knee during service to be disfiguring.  There was no itching 
or drainage from the scar.  His wife assisted with his 
history.  She reported that he had had memory problems after 
sustaining subdural hematomas.  There was no drainage or 
erythema of the scar and it was well healed.  There was 
marked tenderness along the joint line in the path of the 
surgical incision in the right knee related to two surgeries 
in the 1980's.

VA clinical records dated in December 2003 reflect that the 
veteran had diagnoses of PTSD, seizure disorder, deafness, 
hyperlipidemia, gastroesophageal reflux disorder, and lactose 
intolerance.  In addition, radiologic examination of the 
chest disclosed emphysema and electrocardiogram evaluation of 
the heart disclosed sinus bradycardia, sinus arrhythmia, 
premature ventricular complexes.

In January 2004, the veteran's audiogram disclosed the 
following auditory thresholds in the right ear: 60 decibels 
at 500 Hz, 70 decibels at 1000 Hz, 60 decibels at 2000 Hz, 90 
decibels at 3000 Hz, and 105 decibels at 4000 Hz.  Auditory 
thresholds in the left ear were as follows: 15 decibels at 
500 Hz, 15 decibels at 1000 Hz, 25 decibels at 2000 Hz, 40 
decibels at 3000 Hz, and 45 decibels at 4000 Hz.  Speech 
recognition ability was 30 percent in the right ear and 82 
percent in the left ear.  

By a statement received in February 2004, the veteran 
reported that he had last worked from June 1974 through March 
1984 as an electrician's helper.  


Criteria

In order to establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be an impairment so severe that it is impossible to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

For VA purposes, the term "unemployability" is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91.  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  The veteran 
does not meet these schedular criteria for an award of TDIU, 
since he does not have any single disability which is 
evaluated as 40 percent disabling, and the combined 
evaluation for his service-connected disabilities is 60 
percent.

Although the veteran does not meet any schedular criterion 
for an award of TDIU, a total disability rating may also be 
assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  


Analysis

The veteran is currently service connected for PTSD, 
evaluated as 30 percent disabling, post-gastric resection, 
evaluated as 30 percent disabling, bilateral hearing loss, 
evaluated as to 20 percent disabling, and three 
noncompensable disabilities, a scar, right knee, diastasis 
recti, and deviated nasal septum.  The veteran's service-
connected disabilities result in a combined 60 percent 
disability evaluation.  The Board must consider whether these 
disabilities render him unable to obtain and retain 
substantially gainful employment.  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
CAVC has defined "substantially gainful employment" as work 
which is more than marginal and permits the individual to 
earn a living wage.  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, (1993).

The evidence establishes that the veteran has not been worked 
since he sustained an on-the-job knee injury while doing 
electrical work in 1984.  There is no evidence that the 
veteran, who is now approximately 82 years old, and who 
describes himself as retired, has sought employment since 
1984.  

There is no evidence that the veteran has completed any 
formal education since he enlisted in service in 1941, 
although it appears that he has had at least on-the-job 
training in electrical construction.  He has reported four 
years of high school.  

The veteran has employment experience as a meat cutter, as a 
foreman at a grain elevator, and as an electrician's helper, 
the employment he was performing at the time of the 1984 knee 
injury.  

The Board notes at this point that in considering the 
veteran's claim, the Board must look to the impact of the 
veteran's service-connected disabilities on his ability to 
obtain and retain substantially gainful employment; the 
impact of age and non-service-connected disorders are not for 
consideration.

With regard to his service-connected disabilities, the Board 
notes that the veteran reports that his post-gastric 
resection is manifested by occasional symptoms of dumping 
syndrome, averaging twice yearly, and by substernal chest 
pain, of a heartburn type of nature, and a feeling of sour 
reflux of acid, with some regurgitation of prior meals, 
averaging weekly.  

There is no medical evidence that these symptoms would 
prevent the veteran from obtaining or retaining employment.  
The Board further notes that these symptoms are significantly 
less severe than gastrointestinal symptoms the veteran was 
having at the time he was awarded a TDIU in 1964 through 
early 1969 as a result of his service-connected ulcer disease 
and surgical treatment of that ulcer.  

In particular, the Board notes that the veteran returned to 
full-time employment in 1972, and remained employed, despite 
the chronic manifestations of post-operative ulcer disease, 
until he sustained an intercurrent right knee injury.  The 
Board notes that the veteran's current service-connected 
gastric symptoms are not more severely disabling than the 
symptoms he had while he was employed, prior to his 
retirement.  Moreover, the medical evidence discloses that 
medications now available are effective in alleviating the 
veteran's gastric symptoms.




The Board further notes that the veteran has not sought 
service connection for Zenker's diverticulum or senile 
dysmotility syndrome, which result in dysphagia (difficulty 
swallowing).  

The gastrointestinal symptomatology resulting from those two 
disorders, primarily the veteran's difficulty swallowing and 
his weight loss, cannot be considered in determining whether 
the veteran is unemployable as the result of his service-
connected disabilities.

The diagnosis of PTSD has been assigned since the veteran 
stopped working.  However, the evidence of record reflects 
that the veteran provided a history of recurring thoughts of 
combat for many years, including during the years he was 
employed.  

Although he is anxious and nervous, his service-connected 
PTSD does not prevent him from forming effective 
relationships with his health care providers and others, and 
there is no evidence that PTSD would prevent him from 
obtaining or retaining employment, although it would preclude 
employment which required him to work in crowds.  

VA clinical records dated in December 2003 and in January 
2004, as well as VA clinical records prior to those months, 
reflect that the veteran is described as motivated to learn 
about his health care and that his preferences were to learn 
by hearing information and seeing information, and that he 
was able to verbalize or demonstrate understanding of 
education related to his health care.  The clinical records 
also reflect that the veteran is described as alert and 
cooperative.  

The assigned GAF scale score of 70 is consistent with an 
ability to perform industrial tasks.  As noted, the veteran's 
PTSD symptoms do not interfere with his ability to interact 
with health care providers.  The preponderance of the 
evidence is against a finding that the severity of PTSD would 
impair veteran's ability to obtain or retain employment.  

The Board further notes that, although the veteran's hearing 
loss disability is currently more severely disabling than it 
was when he was last employed, clinical records reflect that 
he is able to learn through hearing information and that he 
is able to communicate effectively with his health care 
providers despite his hearing impairment.  Thus, the 
preponderance of the clinical evidence reflects that the 
veteran would be able work in employment situations which 
required verbal communication.

The medical evidence establishes that, although the veteran 
does have chronic manifestations of his service-connected 
ulcer disease and post-operative residuals, including dumping 
syndrome, these manifestations currently are essentially 
equivalent to or no more disabling than the symptoms the 
veteran had while he worked successfully from 1972 to 1984, 
until he sustained intercurrent right knee injury.  While the 
evidence also reflects that he has been diagnosed as having 
service-connected PTSD since he ceased working in 1984, the 
evidence reflects, in essence, that the symptoms of PTSD 
would not preclude him from obtaining or retaining work.  

The medical evidence establishes that the veteran's service-
connected disabilities do not prevent him from performing 
activities of daily living, communicating with health care 
providers, following directions, or performing other work-
like activities.  As the veteran is not currently employed, 
and has not been employed for approximately 20 years, and has 
apparently not sought employment during that time, these are 
the only available objective measures of his ability to 
perform industrial tasks.

The medical evidence does not reflect that the veteran's 
current manifestations of his service-connected disabilities, 
considered together, including his gastrointestinal 
disability and his PTSD, would preclude manual labor of the 
type the veteran performed as an electrician's helper.  The 
Board recognizes that the veteran, who is more than 82 years 
old, is unlikely to be able to perform substantially gainful 
manual employment 40 hours a week on an ongoing basis.  



However, the regulations governing a TDIU direct that it is 
the service-connected disabilities that are to be considered, 
not the veteran's age or disorders for which service 
connection has not been granted.  

Excluding consideration of the veteran's age, and excluding 
disability factors resulting from those disorders for which 
service connection is not in effect, that is, excluding the 
disability factors resulting from memory impairment due to 
residuals of subdural hematomas, residuals of right knee 
surgery performed in 1984, and excluding residuals of 
Zenker's diverticulum and senile dysmotility which result in 
dysphagia, and excluding symptoms of diagnosed cardiovascular 
disorders, including premature ventricular contractions and 
sinus bradycardia, and excluding physical impairment due to 
chronic obstructive pulmonary disease, there is no medical 
evidence that the veteran is unable to perform work-like 
tasks.  

In fact, the medical evidence establishes that the veteran's 
service-connected disabilities, including PTSD, although that 
disability was undiagnosed until 1995, have remained 
relatively stable since he ceased working in 1984.  

Stated another way, with consideration of only those 
disability factors due to service-connected disabilities, 
service-connected PTSD, residuals of duodenal ulcers and 
post-gastric resection with gastrointestinal reflux disease 
(GERD), and hearing loss disability, and noncompensable 
service-connected right knee scar, diastatis recti (abdominal 
muscle weakness), and deviated nasal septum, the 
preponderance of the evidence is against a determination that 
the veteran is individually unemployable as a result of the 
service-connected disabilities.  

Thus, the criteria for an award of a TDIU are not met.  The 
evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable 
determination.  



ORDER

Entitlement to a TDIU is denied.



	                        
____________________________________________
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



